United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palos Verdes, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1591
Issued: May 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 16, 2018 appellant filed a timely appeal from April 30 and July 11, 2018 merit
decisions of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that her
claim should be expanded to include cervical spinal stenosis, cervical myelopathy, cervical disc
displacement, and intervertebral disc stenosis of the cervical neural canal causally related to her
March 1, 2014 employment injury; and (2) whether she has met her burden of proof to establish
1

The Board notes that following the July 11, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

disability from work beginning August 18, 2016 causally related to her March 1, 2014
employment injury.
FACTUAL HISTORY
On July 16, 2014 appellant, then a 33-year-old distribution clerk, filed an occupational
disease claim (Form CA-2) alleging that she experienced pain in her neck and right shoulder
causally related to factors of her federal employment. The employing establishment indicated that
she was last exposed to the conditions alleged to have caused her condition on July 16, 2014 and
was currently performing modified-duty work.
OWCP accepted the claim for impingement syndrome of the right shoulder. Appellant
stopped work on August 25, 2015 and returned to full-time employment on January 9, 2016. She
stopped work again on May 25, 2016 and returned to part-time employment on June 20, 2016.
OWCP paid appellant intermittent wage-loss compensation for time lost from work due to
disability and medical appointments. Appellant stopped work on August 18, 2016 and has not
returned.
In progress reports dated 2015, Dr. Basimah Khulusi, a Board-certified physiatrist, opined
that appellant had sustained a right shoulder and neck condition on March 1, 2014. She diagnosed
other conditions of the right shoulder region, cervical intervertebral disc syndrome with
myelopathy, cervical degenerative disc disease, and cervical disc herniations.
In a report dated June 11, 2015, Dr. Edward Mittleman, who specializes in family
medicine, requested that OWCP expand appellant’s claim to include cervical disc protrusions and
desiccation.
OWCP, on October 22, 2015, referred appellant to Dr. Joseph S. Klemek, a Board-certified
orthopedic surgeon, for a second opinion examination. It requested that he address her current
condition and disability and whether her claim should be expanded to include cervical
intervertebral disc syndrome with myelopathy, cervical degenerative disc disease, and cervical
disc herniations.
Appellant filed claims for compensation (Form CA-7) requesting wage-loss compensation
for intermittent time lost from work from October 2015 to January 2016.
In a November 11, 2015 report, Dr. Klemek diagnosed early degenerative disc disease
without right cervical radiculopathy and mild impingement syndrome or the right shoulder. He
opined that her degenerative disc disease was unrelated to employment. Dr. Klemek advised that
a magnetic resonance imaging (MRI) study dated January 20, 2015 had revealed widespread mild
degenerative disc disease without evidence of myelopathy and opined that the findings were
“underlying and preexisting, age[-]related changes.” He found that appellant had continued
residuals of her shoulder injury and could work with limitations of lifting no more than 20 pounds
for four hours per day and pushing and pulling up to 30 pounds for no more than four hours per
day.
On November 19, 2015 Dr. Khulusi advised that appellant’s neck condition had worsened
such that she was unable to work from September 19 through October 16, 2015. She indicated
that she was going to be deployed by the military to Japan, and removed appellant’s work
2

restrictions so that she could do desk work in Japan as part of her military service. Upon
appellant’s return from deployment, Dr. Khulusi had “lifted the restrictions that she had at the
[employing establishment]. She went back to doing her regular activities on the job….”
Dr. Khulusi opined that appellant’s employment activities resulted in an aggravation of her neck
and shoulder symptoms. She requested that OWCP expand appellant’s claim to include cervical
disc protrusions as employment related.
In a duty status report (Form CA-17) dated August 18, 2016, Dr. Mittleman found that
appellant was temporarily totally disabled from employment.
On August 24, 2016 appellant filed a Form CA-7 requesting wage-loss compensation for
intermittent disability for the period August 6 to 19, 2016. In a time analysis form (Form CA-7a)
the employing establishment related that she had claimed compensation for time lost for medical
therapy on August 16 and 17, 2016. In a September 6, 2016 Form CA-7, the employing
establishment indicated that appellant had stopped work on August 18, 2016.
In a development letter dated September 6, 2016, OWCP informed appellant that the
evidence was currently insufficient to establish that she was disabled due to her employment
injury. It noted that she stopped work on August 18, 2016 and had not returned. OWCP advised
appellant of the type of medical evidence needed to establish her claim for wage-loss
compensation, including a reasoned report from her attending physician addressing whether she
was unable to perform her employment beginning August 18, 2016. It afforded her 30 days to
submit the necessary evidence.
Thereafter, OWCP received an August 18, 2016 report from Dr. Mittleman. Dr. Mittleman
obtained a history of appellant waking up with severe pain in her right shoulder. He diagnosed
other affections of the right shoulder, cervical intervertebral disc disease with myelopathy, cervical
degenerative disc disease, cervical disc herniations, and possible shoulder-hand syndrome.
Dr. Mittleman found that appellant could perform modified employment with limited use of the
right upper extremity. He noted that she continually used her right upper extremity working as a
distribution clerk.
In a report dated August 22, 2016, Dr. Khulusi discussed appellant’s history of a March 1,
2014 right shoulder injury with increased pain on August 18, 2016. She related that she had
undergone aqua therapy on August 17, 2016. Dr. Khulusi diagnosed other affections of the right
shoulder, cervical intervertebral disc disease with myelopathy, cervical degenerative disc disease,
cervical disc herniations, and possible shoulder-hand syndrome. She opined that appellant was
disabled from employment.3 Dr. Khulusi submitted similar progress reports on August 30 and
September 27, 2016.
OWCP found that a conflict existed between appellant’s attending physicians Drs. Khulusi
and Mittleman and Dr. Klemek regarding whether appellant’s claim should be expanded to include
additional cervical conditions.

3

In August 22 and 30, 2016 CA-17 forms, Dr. Khulusi indicated that appellant was disabled from employment.

3

By decision dated October 7, 2016, OWCP denied appellant’s claim for wage-loss
compensation beginning August 18, 2016. It found that she had not submitted sufficient medical
evidence to establish that she was unable to perform her employment duties for the claimed period.
Thereafter, appellant submitted a September 29, 2016 progress report from Dr. Mittleman,
who found that she could resume modified employment on October 3, 2016 with restrictions. On
November 7, 2016 he noted that she had been working full time with restrictions of lifting no more
than 15 pounds, pushing or pulling more than 30 pounds on wheels, performing more than two
hours of fine manipulation, or reaching above the right shoulder.4
On November 18, 2016 appellant requested reconsideration.
OWCP, on January 10, 2017, referred appellant to Dr. James Fait, a Board-certified
orthopedic surgeon, for an impartial medical examination.
By decision dated February 16, 2017, OWCP denied modification of its October 7, 2016
decision. It found that the medical evidence from Dr. Khulusi failed to establish that appellant
was disabled due to her accepted employment injury. OWCP indicated that it had referred her to
a second opinion examiner and impartial medical examiner (IME) regarding the issue of whether
the claim should be expanded to include a cervical condition.
OWCP subsequently received a report dated February 1, 2017, wherein Dr. Fait noted that
it had requested that he resolve a conflict regarding whether appellant’s claim should be expanded
to include cervical conditions and whether residuals of her shoulder injury would prevent her from
performing her usual employment. Dr. Fait discussed appellant’s history of injury and current
complaints of neck pain radiating into her right shoulder, radiating right shoulder pain, and upper
extremity weakness. On examination he found tenderness to palpation with paraspinal spasm on
the right extending into the trapezius. Dr. Fait measured full manual motor strength of the upper
extremities with reduced sensation in the hands bilaterally, trace crepitance with motion of the
right shoulder, and pain on the right with impingement testing. He further found a positive Tinel’s
sign bilaterally. Dr. Fait provided the diagnoses as a strain/sprain of the cervical spine with
degenerative disc disease at C3-4 and C5-6, a broad-based central posterior disc herniation at C56, probable C5 right radiculopathy based on objective testing, but without examination evidence
of right C6 radiculopathy, and right shoulder subacromial bursitis, biceps tenosynovitis, and AC
joint arthropathy with a history of adhesive capsulitis. He discussed appellant’s description of her
employment duties, noting that he had not received an official position description. Based on his
physical examination and review of diagnostic studies, Dr. Fait found the diagnoses of cervical
degenerative disc disease, right shoulder subacromial bursitis with AC joint osteoarthritis, and
bicipital tenosynovitis had been established. He attributed the right shoulder subacromial bursitis,
bicipital tendinitis, and aggravation of AC joint osteoarthritis to the accepted employment injury.
Dr. Fait found that appellant’s cervical degenerative disc disease was unrelated to the employment
injury. He opined that, “Based upon [her] self-reported job duties, I do not find evidence of
repetitive neck motions, repetitive awkward positioning, or repetitive overhead work.” Dr. Fait
indicated instead that appellant performed a “highly-varied group of job assignments that do not
involve repetitive or continuous movements. Rather, there is frequent changing of movements and
4
In a January 9, 2017 report, Dr. Khulusi noted that appellant had recently undergone a left carpal tunnel release.
She found that she could otherwise continue with her same work restrictions.

4

positions and limited overhead work, reaching, gripping, or grasping above shoulder level.”
Dr. Fait opined that the aggravation of appellant’s right shoulder condition was temporary, but that
she had not yet received sufficient treatment. He recommended a subacromial decompression with
excision of the distal clavicle of the right shoulder. Dr. Fait found that appellant was currently
partially disabled and could work within the restrictions provided by Dr. Klemek of no lifting over
20 pounds, pushing or pulling over 30 pounds, and no overhead reaching on the right side.
By decision dated June 27, 2017, OWCP denied expansion of appellant’s claim to include
a cervical condition. It determined that Dr. Fait’s opinion represented the special weight of the
evidence and established that her degenerative disc disease of the cervical spine was unrelated to
her employment injury.5
By decision dated February 12, 2018, OWCP denied appellant’s claim for wage-loss
compensation for the period “October [16 to 19,] 2015,” December 12 to 25, 2015, and
December 26 to January 4, 2016. It found that Dr. Fait’s opinion constituted the special weight of
the evidence and established that she was partially rather than totally disabled during these periods.
On February 15, 2018 appellant requested reconsideration. In support of her request she
submitted a February 12, 2018 report from Dr. Khulusi. Dr. Khulusi related that she had reviewed
OWCP’s finding that she had failed to explain how appellant’s condition had worsened
objectively. She advised that a comparison of MRI scan studies dated May 12, 2014 and July 18,
2016 revealed the development of supraspinatus tendinopathy. Dr. Khulusi opined that the
accepted right shoulder impingement syndrome had caused the supraspinatus tendinopathy and
increased symptoms. She related, “That explains the worsening of [appellant’s] shoulder condition
and symptoms that required minimizing the use of her right upper extremity by keeping her off of
work for a while, then by giving her more restrictions on the job until her condition got under
better control.”
By decision dated April 30, 2018, OWCP denied modification of its February 16, 2017
decision. It found that Dr. Khulusi’s February 12, 2018 report was insufficient to establish that
appellant was disabled from employment beginning August 18, 2016.
In a report dated June 14, 2018, Dr. Khulusi indicated her opinion that Dr. Fait had relied
upon an inaccurate work history in finding that appellant’s cervical condition was unrelated to her
employment. She related, “Dr. Fait’s report is not thorough because he did get a detailed
description of [her] activities on the job….” Dr. Khulusi discussed appellant’s specific
employment duties and opined that the duties required continual repetitive neck movements,
including while in awkward positions and while lifting and throwing heavy weight and working
overhead. She also advised that Dr. Fait had failed to consider that activities requiring force could
cause neck disorders and did not have her March 10, 2016 report for review. Dr. Khulusi again
requested expansion of appellant’s claim to include cervical intervertebral disc syndrome, a
cervical disc herniation, and cervical spinal stenosis.

5
In a July 20, 2017 progress report, Dr. Khulusi noted that Dr. Fait had provided work restrictions similar to those
she had provided, noting that “with these restrictions [appellant] had been working eight hours.” The employing
establishment, on August 11, 2017, advised that appellant was currently working with restrictions provided by her
attending physician. It requested updated medical evidence.

5

Appellant, on June 26, 2018, requested reconsideration of the June 27, 2017 decision.
By decision dated July 11, 2018, OWCP denied modification of its June 27, 2017 decision.
It found that Dr. Fait based his opinion on a statement of accepted facts, the medical records, and
an examination, and that his report constituted the special weight of the evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
Where an employee claims that a condition not accepted or approved by OWCP was due to an
employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.9 To establish causal relationship between the condition, as well
as any attendant disability claimed and the employment event or incident, the employee must
submit rationalized medical opinion evidence based on a complete factual and medical
background, supporting such a causal relationship.10 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.11
The weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.
Section 8123(a) of FECA provides, in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”12 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of

6

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

See T.F., Docket No. 17-0645 (issued August 15, 2018).

10

See S.A., Docket No. 18-0399 (issued October 16, 2018).

11

See P.M., Docket No. 18-0287 (issued October 11, 2018).

12

5 U.S.C. § 8123(a).

6

such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.13
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that her claim
should be expanded to include cervical spinal stenosis, cervical myelopathy, cervical disc
displacement, and intervertebral disc stenosis of the cervical neural canal causally related to her
March 1, 2014 employment injury.
OWCP properly determined that a conflict in medical opinion arose between appellant’s
attending physicians, Dr. Khulusi and Dr. Mittleman, and OWCP’s second opinion physician,
Dr. Klemek, regarding causal relationship between her cervical condition and the March 1, 2014
employment injury. It referred her to Dr. Fait, a Board-certified orthopedic surgeon, for an
impartial medical examination.
When a case is referred to an IME for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.14
On February 1, 2017 Dr. Fait reviewed appellant’s history of injury and noted that she had
complained of upper extremity weakness and neck pain radiating into her right upper extremity.
On examination, he found paraspinal spasms into the right trapezius, reduced sensation in the
hands bilaterally, pain on the right with impingement testing, and a positive Tinel’s sign bilaterally.
Dr. Fait diagnosed a cervical spine strain/sprain with degenerative disc disease at C3-4 and C5-6,
a broad-based central posterior disc herniation at C5-6, probably C5 right radiculopathy based on
objective testing, but without examination evidence of right C6 radiculopathy, and right shoulder
subacromial bursitis, biceps tenosynovitis, and AC joint arthropathy with a history of adhesive
capsulitis. He opined that appellant had sustained subacromial bursitis and bicipital tendinitis of
the right shoulder and an aggravation of AC joint osteoarthritis due to her employment injury.
Dr. Fait found, however, that her existing cervical degenerative disc disease was unrelated to her
employment, providing as a rationale that she performed a variety of work tasks rather than
repetitive or continued neck or overhead motions.
The Board finds that Dr. Fait’s opinion is well rationalized and based on a proper factual
and medical history and thus entitled to special weight.15 Dr. Fait accurately summarized the
relevant medical evidence, provided detailed findings on examination, and reached his conclusion
about appellant’s left shoulder condition which comported with his findings.16
In a report dated July 14, 2018, Dr. Khulusi opined that Dr. Fait’s report was not thorough
as he had relied upon an incomplete description of appellant’s employment duties in finding that
13

V.K., Docket No. 18-1005 (issued February 1, 2019).

14

Id.

15

Id.

16

J.L., Docket No. 18-0990 (issued March 5, 2019).

7

her cervical condition was not employment related. She related that her work duties required
continuous repetitive motion, including repetitive overhead work and working in awkward
positions. Dr. Khulusi also indicated that Dr. Fait had failed to consider that activities requiring
the use of force could cause cervical conditions. She, however, was on one side of the conflict
resolved by Dr. Fait. The Board has held that reports from a physician who was on one side of a
medical conflict are generally insufficient to overcome the special weight accorded to the IME, or
to create a new conflict.17
For the reasons set forth above, the Board finds that Dr. Fait’s opinion was entitled to the
special weight accorded an IME and establishes that appellant did not sustain an employmentrelated cervical condition.18
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.19 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled for work as
a result of the accepted employment injury.20 Whether a particular injury causes an employee to
become disabled for work, and the duration of that disability, are medical issues that must be
proved by a preponderance of probative and reliable medical opinion evidence.21
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.22 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.23 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.24 When, however, the medical evidence establishes that the residuals or sequelae of an

17

C.L., Docket No. 18-1379 (issued February 5, 2019).

18

Supra note 13.

19

See T.A., Docket No. 18-0431 (issued November 7, 2018).

20

M.C., Docket No. 18-0919 (issued October 18, 2018).

21

See K.C., Docket No. 17-1612 (issued October 16, 2018).

22

20 C.F.R. § 10.5(f); S.T., Docket No. 18-0412 (issued October 22, 2018).

23

See L.W., Docket No. 17-1685 (issued October 9, 2018).

24

See D.G., Docket No. 18-0597 (issued October 3, 2018).

8

employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.25
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility to see that justice is done.26 The nonadversarial policy of proceedings
under FECA is reflected in OWCP’s regulations at section 10.121.27
ANALYSIS -- ISSUE 2
The Board finds that the case is not in posture for decision regarding whether appellant has
met her burden of proof to establish disability from work beginning August 18, 2016 causally
related to her March 1, 2014 employment injury.
OWCP found that the medical evidence from Dr. Khulusi was insufficient to support that
appellant was disabled from employment during the claimed period. It did not, however, discuss
the reports of its referral physicians Dr. Klemek and Dr. Fait, in reaching its determination relative
to ongoing disability.
In a report dated November 11, 2015, Dr. Klemek diagnosed mild right shoulder
impingement syndrome and early cervical disc degeneration. He found that appellant had
continued residuals of her accepted shoulder injury and prescribed physical work limitations of
lifting no more than 20 pounds and pushing and pulling no more than 30 pounds for four hours per
day.
On February 1, 2017 Dr. Fait diagnosed as employment-related right shoulder subacromial
bursitis, bicipital tendinitis, and an aggravation of AC joint osteoarthritis. He opined that appellant
was partially disabled and could work in accordance with the restrictions set forth by Dr. Klemek.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.
Once OWCP undertakes to further develop the medical evidence, it must do a complete job in
procuring medical evidence that will resolve the relevant issues.28 It denied appellant’s claim for
wage-loss compensation without verifying that the employing establishment had provided her with
limited-duty employment for the period in question within the restrictions set forth by its referral
physicians. The Board will therefore remand the case to OWCP for appropriate development of
the evidence to determine whether modified employment was available within her restrictions at
the employing establishment for the claimed period.29 After such further development as deemed
necessary, OWCP shall issue a de novo decision.

25

See D.R., Docket No. 18-0232 (issued October 2, 2018).

26

A.D., Docket No. 17-1984 (issued March 19, 2018).

27

20 C.F.R. § 10.121.

28

J.W., Docket No. 17-0715 (issued May 29, 2018).

29

T.L., Docket No. 17-1391 (issued July 3, 2018); M.M., Docket No. 14-0581 (issued September 8, 2014).

9

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her claim
should be expanded to include cervical spinal stenosis, cervical myelopathy, cervical disc
displacement, and intervertebral disc stenosis of the cervical neural canal causally related to her
March 1, 2014 employment injury. The Board further finds that the case is not in posture for
decision regarding whether appellant has met her burden of proof to establish her disability from
work beginning August 18, 2016 causally related to her March 1, 2014 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the July 11, 2018 decision of the Office of Workers’
Compensation Programs is affirmed. The April 30, 2018 decision of OWCP is set aside and the
case is remanded for further proceedings consistent with this opinion of the Board.
Issued: May 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

